NOYES, Judge,
dissenting.
The facts regarding this nighttime alley encounter between Officer Wetzel and Defendant Blackmore are easily stated, but they raise a close question about whether the officer’s exercise of what he thought were reasonable safety precautions violated defendant’s right to be free from an unreasonable search and seizure.
The evidentiary hearing on the motion to suppress was presided over by the Honorable Jeffrey A. Hotham, who ruled that the initial stop and the investigative detention were appropriate, which is to say lawful. The majority finds an unlawful arrest, and reverses. I respectfully submit that if the evidence is viewed in a light most favorable to sustaining the trial court’s ruling, as it must be, there is evidentiary support for that ruling, and no manifest error in it.
When the officer went by himself into that alley it was after 7:30 p.m. in April and it was getting dark. The officer knew that, moments ago, the victims had seen a burglar leave their house for the alley and they had seen a parked car in the alley. The alley was U-shaped; the victims’ house backed onto one leg of the U and the parked car was in the other leg; a residential cul-de-sac formed the middle of the U. Although some distance and several houses stood between the victim’s house and the parked car, the fact remains that the officer had good reason to suspect that a burglar and his parked car were in the alley. The only person the officer saw in the alley was defendant, hiding behind a dumpster near the parked car. There was no probable cause to arrest defendant for burglary at this point, but there was compelling reason to conduct an investigative detention, and to be concerned that defendant might be armed or dangerous or not alone.
The brief time frame relevant to the fourth-amendment analysis is covered by this testimony from Officer Wetzel about what' happened when defendant cáme out from behind the dumpster after being ordered to do so at gunpoint:
I got [him] on the ground, I handcuffed him. Officer Long came up behind me to make my back up, and I began to walk the defendant, Mr. Blackmore, to my patrol vehicle telling him that he is under investigative detention for a burglary which had just occurred. And I asked him if he had any identification. He said it was inside of the fanny pack in his car on the passenger’s seat.
Defendant was searched for weapons and none were found. He was asked to give consent for officers to get his wallet from the parked car and he did so. While one officer went for the wallet, the other placed defendant in the patrol car. When Officer Wetzel was asked at the suppression hearing why he did not allow defendant to get the wallet himself, he said: “For safety. At this time, I still don’t know if he was a suspect in the burglary or not. For all I know he might have a gun in the vehicle that he could pull out of the fanny pack.” That the officer had safety concerns seems manifestly sensible; that the .trial court found the officer’s safety precautions appropriate does not seem manifestly erroneous.
*481The circumstances here are similar to those in State v. Aguirre, 130 Ariz. 54, 633 P.2d 1047 (App.1981), which affirmed the denial of a motion to suppress filed by a burglary suspect who was found hiding from an officer and was then frisked, searched, handcuffed and placed in a patrol car. Division Two of this Court found that Aguirre had not been arrested at that point; rather, “Appellant was being detained until the officer could get more information about the reported crime____ Whether handcuffing appellant and placing him in the police car was reasonable force must be evaluated in light of the circumstances.” 130 Ariz. at 56, 633 P.2d at 1049.
Although in hindsight it appears that Officer Wetzel could have safely walked up and shaken hands with defendant, that hindsight obviously has no bearing on whether the officer’s actions in securing defendant before talking with him were reasonable and therefore lawful. The trial court ruled that the officer acted appropriately in light of the circumstances confronting him in the alley that night, and that defendant was therefore subjected to lawful investigative detention, not unlawful arrest. Because I find evidentiary support for that ruling, I find no manifest error in it and I respectfully dissent from our reversal of it.